Exhibit 10.2

Key Employee Compensation Recoupment Policy

   

The Board of Directors (the “Board”) of Safeguard Scientifics, Inc. (the
“Company”) has determined that it is in the best interests of the Company to
adopt a Recoupment Policy (the “Policy”) with respect to Equity Grants and Cash
Incentive Awards (both as hereinafter defined) made or to be made to Key
Employees (as hereinafter defined). This Policy is effective April 4, 2013.

For purposes hereof the following terms shall be defined as follows:

The term “Cash Incentive Awards” shall mean: a) any cash amounts awarded
pursuant to the Company’s Management Incentive Plan or any successor annual
bonus award program (“MIP”), or b) any other cash amounts awarded in the nature
of a bonus, including, in either instance, any such amounts withheld for the
payment of taxes, etc.

The term “Equity Grants” shall mean any stock grant, SAR, stock option, RSU, RSA
or any other equity, equity-measured or equity-settled instrument issued by the
Company directly to an employee of the Company whether issued pursuant to a
formal equity incentive plan or otherwise. Such term shall not include any
security of the Company purchased from the Company in a public offering or
pursuant to a negotiated agreement between the Company, as the issuer, and the
Key Employee. The term Equity Grant shall include any shares of Company common
stock obtained by the Key Employee upon the exercise of a stock option; provided
that, for purposes of this policy, the amount subject to reimbursement or
forfeiture to the Company shall not include any consideration tendered by the
Key Employee in connection with the stock option exercise.

The term “Key Employee(s)” shall mean 1) the named executive officers in the
Company’s proxy statements from time to time, 2) other employees of the Company
who hold the title of Vice President or above; and 3) the controller and
assistant controller of the Company.  Whether a person is a Key Employee shall
be determined as of: 1) the date of issuance/payment of a particular Cash
Incentive Award or Equity Grant; 2) the date of the infraction causing the
Company to seek a recoupment hereunder; and/or 3) the date recoupment is
demanded, in the discretion of the Compensation Committee.

The terms and conditions of any Company MIP and/or equity incentive plan or
employment agreement under which Cash Incentive Awards and/or Equity Grants may
have been made or may be made by the Company to a Key Employee, as well as any
certificate of grant or any option certificate, or issuance in connection with
any such Cash Incentive Award or Equity Grant, shall be deemed to incorporate
this Policy. Any Cash Incentive Award or Equity Grant made after the effective
date hereof shall be deemed to be made subject to the condition that the
Company’s rights of recoupment set forth in this Policy apply to any and all
Cash Incentive Awards and Equity Grants made to the particular Key Employee
whenever made.

   

Administration:  Other than as set forth herein, the Policy will be administered
and enforced on behalf of the Company by the Compensation Committee of the Board
(the “Compensation Committee”).  The Compensation Committee shall have sole and
express discretionary authority to interpret and administer this Policy and to
make all determinations with respect to the Policy in its sole discretion.  All
determinations of the Compensation Committee shall be final and binding on all
Key Employees and other persons.  

   

Recoupment:  The Compensation Committee may require that any Key Employee
forfeit or reimburse to the Company, all or part of an amount equal to the gross
amount of any Cash Incentive Award awarded and/or paid to such Key Employee
within  three (3) years of a Triggering Event (as defined below).

The Compensation Committee may require that any Key Employee forfeit back to the
Company all or part of any Equity Grant (whether vested or not) made to the Key
Employee within three (3) years of a Triggering Event.  In the event that the
Key Employee has disposed of (or settled for cash in the case of an SAR, etc.)
any such Equity Grant, the Committee may cause the Key Employee to deliver to
the Company, in cash, a) an amount equal to any gain realized by the Key
Employee related to such Equity Grant whether such gain was realized upon
receipt of the grant or at a later date, including, but not limited to, the date
of disposal; and b) the fair value of any such disposed Equity Grant (measured
as of the date the Key Employee actually makes the required remittance back to
the Company), the disposal of which occurred as a gift or otherwise without any
consideration flowing to the Key Employee.

The term “Triggering Event” shall mean one or more of the following, as
determined by the Board of Directors or the Compensation Committee, in its/their
sole discretion:

1) It is determined a) that the Key Employee engaged in any fraud, misconduct,
gross negligence or any ethical misconduct which ultimately resulted in a
financial restatement by the Company, or any material adverse impact on the
Company, and b) that the Key Employee received any Cash Incentive Award or
Equity Grant from the Company, the payment/issuance of which was based in whole
or in part on such actions of the Key Employee; or

   



 

   





--------------------------------------------------------------------------------

2) It is determined that the Company’s financial statements or any other metric
utilized, by the Compensation Committee to establish, in whole or in part, a
Cash Incentive Award or Equity Grant made to the Key Employee, were inaccurate
due, in whole or in part, to the fraud, misconduct, gross negligence or ethical
misconduct of the Key Employee.

   

In the event that the Compensation Committee determines that a Key Employee
should reimburse the Company for a payment, the reimbursement shall be made in
such amount, in such form and at such time as determined by the Compensation
Committee.  Without limiting the foregoing, and subject to applicable law, the
Company shall have the right to withhold any such reimbursement amount from any
compensation otherwise payable to the Key Employee.

   

General Rights:  This Policy shall not limit the rights of the Company to take
any other actions or pursue other remedies that the Company may deem appropriate
under the circumstances and under applicable law.  This Policy may be amended
from time to time by the Board.   The exercise by the Company of its right under
this Policy shall not be mandatory and the Company may choose to exercise its
rights in a fashion it deems appropriate based on the specific circumstances of
a given situation.  No failure on the part of the Company to act in any
particular instance or within any particular time frame shall prejudice its
rights hereunder.

   

This Policy shall not be deemed to affect or limit the Company’s obligations
under any applicable law or regulation, including, but not limited to, the
Sarbanes Oxley Act of 2002.

   

Adopted by the Board of Directors:  July 23, 2013

           

 

 2 

   



--------------------------------------------------------------------------------